An unpub|isl]ied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

TYRELL GILL, No. 66567
Appellant,

vs. 
THE STATE oF NEVADA, § § 
Respondent.

UCT l ll 2014

ORDER DISMISSING APPEAL

 

This is an appeal from the district court’s denial of a motion to
dismiss counsel. Eighth Judicial District Court, Clark County; Jessie
Elizabeth Walsh, Judge.

We lack jurisdiction to consider this appeal because no statute
or court rule provides for an appeal from the aforementioned decision
Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990).

Therefore, we
ORDER this appeal DISMISSED.
pid/kamp ,J.
Pickering

1 ) n
Parraguirre Saitta

cc: Hon. Jessie Elizabeth Walsh, District Judge

Brent D. Percival

Attorney General/Carson City

Clark County District Attorney

Eighth District Court Clerk

Tyrell Gill

SuPnEMs Coum'
oz
Ni=.vmA